Title: John Quincy Adams to Thomas Jefferson, 29 November 1817
From: Adams, John Quincy
To: Jefferson, Thomas


                    
                        Sir,
                        Department of State
Nov 29th 1817.
                    
                    I have the honour to transmit to you the enclosed Commission for the Sieur Sagrenet at the port of   in France, which the President has executed, leaving a blank for the name of the port, which he says you will be so good as to fill, as you are apprized of it, and it has escaped his recollection.
                    Upon your doing this I have to request that you take the additional trouble of returning the Commission to this office, that it may be forwarded, with the usual instructions, to the Sieur Sagrenet.
                    
                        I have the honour to be, With the Greatest Respect, Sir, your obedt Servt
                        John Quincy Adams.
                    
                